OICco Acquisition I, Inc. 8-K Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Champion Pain Care Corp. New York, NY (A Development Stage Company) We have audited the accompanying balance sheet of Champion Pain Care Corp. (a development stage company) (the “Company”) as of June 30,2013 and the related statements of expenses, changes in stockholders’ deficit and cash flows for the period from January 31, 2013 (inception) through June 30, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2013, and the results of its operations and its cash flows for the period from inception through June 30, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered a net loss from operations and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malone−bailey.com Houston, Texas October 23, 2013 1 CHAMPION PAIN CARE CORP. (A DEVELOPMENT STAGE COMPANY) Balance Sheet June 30, 2013 ASSETS Current assets Cash $ Total current assets Total assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ Related party payables - Note 3 Total current liabilities Stockholders' deficit Common stock, No Par Value, 75,000 shares authorized; — None issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ The accompanying notes are an integral part of these financial statements 2 CHAMPION PAIN CARE CORP. (A DEVELOPMENT STAGE COMPANY) Statements of Expenses For the period from January 31, 2013 (the inception) through June 30, 2013 Operating expenses Professional fees General and administrative - Note 3 Total operating expenses Net loss $ The accompanying notes are an integral part of these financial statements 3 CHAMPION PAIN CARE CORP. (A DEVELOPMENT STAGE COMPANY) Statement of Cash Flows For the period from January 31, 2013 (the inception) through June 30, 2013 Cash flows from operating activities Net loss $ ) Changes in operating liabilities: Accounts payable Accounts Payable - RelatedParty Net cash used in operating activities — Cash flows from financing activities Capital contribution Net cash provided by financing activities Net change in cash Cash at beginning of period — Cash at end of period $ Supplemental cash flow information Cash paid for interest $
